Citation Nr: 1244130	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-02 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected Type II diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to January 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision, issued in June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2011 the Board, inter alia, remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  Following its completion of the Board's requested actions, the AMC continued the denial of the Veteran's claims for service connection as reflected in a September 2012 supplemental statement of the case (SSOC).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1. In December 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that the Veteran wished to withdraw his appeal as to the matter of entitlement to service connection for PTSD.  

2. In December 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that the Veteran wished to withdraw his appeal as to the matter of entitlement to service connection for bilateral cataracts, to include as secondary to service-connected Type II diabetes mellitus.  



CONCLUSIONS OF LAW

1. The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for PTSD have been met. 38 U.S.C.A. §§7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).  

2. The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for bilateral cataracts, to include as secondary to service-connected Type II diabetes mellitus, have been met.  38 U.S.C.A. §§7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

The record reflects that the Veteran perfected an appeal to the May 2005 decision that denied entitlement to service connection for PTSD and for bilateral cataracts, to include as secondary to service-connected Type II diabetes mellitus.  As noted, in correspondence received at the Board in December 2012, the Veteran's representative indicated that the Veteran no longer wished to pursue his appeal, and requested the withdrawal of his claims for service connection for PTSD and for bilateral cataracts, to include as secondary to service-connected Type II diabetes mellitus.  

The Board finds that the Veteran's representative's statement qualifies as a valid withdrawal of the issues of entitlement to service connection for PTSD and for bilateral cataracts, to include as secondary to service-connected Type II diabetes mellitus.  See 38 C.F.R. § 20.204.  Accordingly, the claims will be dismissed.  

Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.  


ORDER

The appeal regarding the claim for service connection for PTSD is dismissed.  

The appeal regarding the claim for service connection for bilateral cataracts, to include as secondary to service-connected Type II diabetes mellitus, is dismissed.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


